Citation Nr: 1133816	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for severe gout with crippling arthritis, claimed as a residual of exposure to Agent Orange or mustard gas.

2.  Entitlement to service connection for heart disease, claimed as a residual of exposure to Agent Orange or mustard gas.

3.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's claims for service connection for service connection for gout and heart disease, and for SMC based upon the need for regular aid and attendance of another person. 

In December 2010, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record. 

The issue of service connection for heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the December 2010 Travel Board hearing, prior to the promulgation of a decision in the appeal of the claim for entitlement to SMC based upon the need for regular aid and attendance of another person, the Veteran withdrew from appellate status this appeal.

2.  The Veteran has been diagnosed with severe gout with crippling arthritis.

3.  The Veteran did not serve in or visit the Republic of Vietnam during, or as a result of, his military service.

4.  The Veteran was not exposed to Agent Orange or any other herbicide agent or mustard gas during his military service.

5.  There is no competent or credible evidence that the Veteran's severe gout with crippling arthritis is related to his service, began during his service, or began within one year after the Veteran's separation from service, or is related to any alleged exposure to herbicide agents or mustard gas.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for SMC based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Severe gout with crippling arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.316 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for SMC Based Upon the Need for Regular Aid and Attendance of Another Person

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At the time of the aforementioned Travel Board hearing, the Veteran withdrew from appellate status the issue of entitlement to SMC based upon the need for regular aid and attendance of another person.  

Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed, with respect to the issue of entitlement to service connection for SMC based upon the need for regular aid and attendance of another person.  38 C.F.R. § 20.204(c) (2010).

The Duties to Notify and Assist

Regarding the Veteran's claim for service connection for severe gout with crippling arthritis, a review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in July 2009 and March 2010.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for severe gout with crippling arthritis to include as due to exposure to certain herbicide agents and as due to exposure to mustard gas; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2009 and March 2010 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In addition, the Board notes that the July 2009 VCAA notice letter specifically provided notice and requested evidence in relation to development of the Veteran's claim for service connection for severe gout with crippling arthritis on the basis of exposure to herbicide agents and mustard gas, such that the Veteran was provided with relevant notice in this regard.  Therefore, the Board concludes that the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim for service connection for severe gout with crippling arthritis.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the September 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Further, following the issuance of an additional relevant VCAA notice letter in March 2010, the Veteran has not responded with any additional evidence.  The United States Court of Appeals for Veterans Claims (Court) recently held that the failure of the claimant to submit additional evidence following proper notification may constitute a waiver of readjudication.  Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  As such, the Veteran has not established prejudicial error in the timing or content of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private medical evidence as identified by the Veteran.  The Veteran has submitted personal statements, hearing testimony, and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records beyond those already obtained, nor has he indicated that such records exist.  

Here, the Board notes that the Veteran indicated that he was "checked" for Agent Orange, at some point in 1970-75 by VA physicians, but has not indicated that that any diagnosis, treatment, or findings of exposure were provided at that time.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nor, as related below, is the Veteran's severe gout with crippling arthritis considered a presumptive disorder due to exposure to herbicide agents or mustard gas, such that these records would be relevant.  Relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) citation omitted.  As such, there is no indication that such records would provide records relevant to the Veteran's claim.  The Board also notes that the Veteran indicated that at his initial physical for VA treatment, the VA physician indicated that his treating physician noted that his current severe gout with crippling arthritis was caused by in-service hazardous chemical exposure.  See the hearing transcript pg. 5.  In this regard, the April 2009 VA medical treatment record indicates that this is a record of that initial VA physical.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claim addressed in this decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

As related in greater detail below, a diagnosis of and treatment for severe gout with crippling arthritis is shown in the private and VA medical treatment records contained within the record.  However, there is no evidence of any event, injury, or disease occurring in service that might be connected to the Veteran's currently diagnosed severe gout with crippling arthritis, nor has the Veteran himself provided any competent or credible evidence that his current gout and arthritis related disorders may be connected to his service, including to any alleged herbicide or mustard gas exposure or any in-service injuries.  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  In this case, a VA examination is not warranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 that manifested during an applicable presumptive period.  As service and post-service medical records do not provide the fundamental evidence necessary to mandate a VA medical examination and opinion, the Board concludes that a remand for such an examination is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79, at 82.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Severe Gout with Crippling Arthritis

The Veteran claims to experience gout due to exposure to herbicide agents and/or mustard gas that occurred during his military service.  He has alleged that he worked with leaking ammunition containers that included Agent Orange and mustard gas.  See the Veteran's April and May 2009 claims, April and July 2009 statements, November 2009 notice of disagreement (NOD), April 2010 substantive appeal (VA Form 9), and the hearing transcript pges. 3-5, 9-12.  He has also indicated that he developed his current gout disorder due to falling during his service (see the Veteran's July 2009 statement) and also that he served on a 90-day detail to Vietnam (see the Veteran's April 2009 claim and the hearing transcript pges. 7-8, 9-11).  The Veteran has also indicated that he was first treated for gout at some point in 1971, although he did not have any treatment or symptoms until 2005 or 2006.  See the hearing transcript pges. 12-13.  

The first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, the record contains private and VA medical treatment records that indicate that he has been receiving ongoing treatment for gout.  Further, a May 2009 VA medical treatment record indicates that the diagnosis of gout with associated arthritis was confirmed by x-ray evidence.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, the Board concludes that the record contains competent evidence of a current diagnosis of and treatment for severe gout with crippling arthritis, which may be considered for service connection.

As indicated above, the Veteran has indicated that his current severe gout with crippling arthritis is due to exposure to herbicide agents during his military service.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  The Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See "Diseases Not Associated With Exposure to Certain Herbicide Agents," 68 Fed. Reg. 27,630-41 (May 20, 2003).

The Veteran has also asserted that his current severe gout with crippling arthritis is due to exposure to mustard gas.  In this regard, exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish presumptive service connection in the following circumstances:  (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD); and (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316(a).

In this regard, gout and arthritis are not afforded the automatic presumption of service connection afforded to certain diseases associated with exposure to certain herbicide agents, including Agent Orange, or with exposure to mustard gas.  Therefore, the record clearly indicates that the Veteran has not been diagnosed with a relevant disorder, as defined for purposes of the presumptive provisions related to exposure to an herbicide agent.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, or exposure to mustard gas, simply cannot be applied in this case.  

This does not preclude the Veteran from establishing his entitlement to service connection for the claimed condition with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Consequently, the determinative issue is whether these disorders are attributable to the Veteran's military service, including any alleged exposure to a herbicide agent or mustard gas.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran has made a number of different assertions over the history of his claim regarding the nature of a connection between his military service and his currently diagnosed severe gout with crippling arthritis.  As noted above, the Veteran has asserted that his severe gout with crippling arthritis was caused by exposure to herbicide agents and/or mustard gas during his work as an ammunition manager, wherein he claimed to handle leaking or open containers of these chemicals.  The Veteran indicated in his April 2009 claim that his gout began around 1980.  The Veteran also indicated that on one occasion he fell into an open container of certain hazardous chemicals and that his current severe gout with crippling arthritis conditions began at that time and thereafter continued to the present.  See the Veteran's July 2009 statement.  The Veteran also asserted that he was "checked" for exposure to Agent Orange at some point after his service, although he never indicated that any diagnosis, treatment, or conclusion was provided at that time.  See the Veteran's April 2010 statement.  

Subsequently, at his Board hearing, the Veteran did not mention falling into an open container, but indicated that the containers he handled as an ammunition specialist leaked, but he was not certain if the liquids contained chemicals or not at the time.  See the hearing transcript pges. 3-5.  At the time of his hearing, he also asserted that his first diagnosis of gout was actually provided to him in 1971, but that he did not have any further treatment or symptoms until 2005 or 2006.  Id. pges. 12-13.  The Veteran also asserted that his treating VA physician, at the time of his initial VA physical indicated that his current gout and arthritis disorders were caused by his exposure to hazardous materials during his military service, although he was not aware if this was recorded at the time.  See the hearing transcript pges. 5, 13-14.  Finally, the Veteran indicated that he experienced actual service in Vietnam for 90 days.  Id. pges 7-8, 9-11.  

Regarding these statements, the Veteran is competent to indicate that he experienced events that he directly observed without providing further medical or expert analysis.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  The Veteran is also competent to report statements of diagnosis made to him by a physician.  Jandreau, 492 F.3d at 1377.  

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this vein, the Board notes that many of the Veteran's statements over the course of his claim have been inchoate and contradictory.  At the time of his initial April 2009 claim, the Veteran indicated that his gout began in 1980.  Then the Veteran asserted a history of gout from the time of falling into an open canister of hazardous chemicals, but later declined to raise the issue again at his hearing when further description of such an event would have been relevant.  Instead, at his hearing, the Veteran described a different scenario of exposure to leaking containers of these chemicals due to his work.  In addition, at the time of his hearing the Veteran first indicated that his diagnosis of gout occurred at some point in 1971 by a private physician, possibly within one year of his discharge from active military service, but also indicated that he did not experience any further treatment or symptoms until 2005 or 2006.  The Board also notes that the Veteran's private treatment records indicate that the Veteran has had a 20-year history of gout, or that his disorder began around 1988.  See the private treatment records dated in October 2008 from B. McConnell, MD, October 2008 and April 2009 from G. Roane, MD, and April 2009 from M. Soule, FNP.  

In this regard, the Veteran has described a history of symptoms dating from the time of his military service, or alternately, a diagnosis shortly after service without any further symptoms until 2005 or 2006, and he has also described the onset of relevant symptoms in 1988.  In short, the Veteran's statements regarding the nature and history of his disorder have varied to widely in different contexts to be considered credible.  Caluza, supra.  In this regard, the self-interested nature of the Veteran's statements when asserted to VA, in contrast with his statements to his treating physicians, is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the Board concludes that the Veteran's statements do not provide credible evidence of symptoms of a chronic disorder such as gout or arthritis during his service of continuity of symptomatology of such a disorder after service.  

Regarding the competent and credible medical evidence of record, although there is evidence of treatment for some potentially relevant joint pain in December 1967 and February 1970.  However, these records indicate treatment for an acute injury and do not indicate a diagnosis of any disorder relevant to the Veteran's current severe gout with crippling arthritis.  Finally, the Veteran's separation examination of November 1969 indicated that his results were normal, and the Veteran denied any relevant symptoms at that time.  As such, the contemporaneous medical evidence provides probative evidence against finding that the Veteran was experiencing a chronic gout or arthritis disorder at the time of his discharge from active military service and does not show continuity of symptomatology of such a disorder from the time of the Veteran's service to the present.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  

Finally, the Board notes that the first credible evidence of treatment for his current severe gout with crippling arthritis disorders date from October 2008, over thirty years after his active service ended, and the first x-ray diagnosis of such a disorder dates from April 2009.  Even if the history reported by the Veteran's private physicians of a 20-year history of gout, that would only provide evidence of symptoms over 18 years after his military service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, it is not merely the absence of evidence over the years after his military service, but the self-interested and contradictory nature of the Veteran's statements regarding his history of symptoms, that renders the Veteran's statements in this regard not credible.  

The Board does not doubt the sincerity of the Veteran's belief that his current severe gout with crippling arthritis disorders are due to his military service.  However, the elements addressed above simply render the positive lay evidence not sufficiently credible or reliable to establish a chronic disorder during service or continuity of symptomatology of the Veteran's severe gout with crippling arthritis disorders for the extensive period of time since his discharge from active military service until the first competent and credible evidence of such a disorder.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence a chronic gout disorder during service or of continuity of symptomatology from service to the present, and in fact weighs against such a conclusion.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without credible evidence of arthritis within one year of his military service, the Veteran is also not entitled to application of the presumptive provisions regarding organic diseases of the nervous system.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Further, regarding the basic assertion of exposure to Agent Orange during service in Vietnam, the Board notes that the Veteran indicated service in Vietnam on two occasions.  On the first occasion, in his April 2009 claim, he indicated merely service in Vietnam, but declined to provide any further description of the nature or dates of his service at that time.  The Veteran made no further mention of his service in Vietnam until the time of his Board hearing in December 2010, at which time he described 90-days of service on "TDY," wherein he was stationed in Saigon and "Pleiku" for 90-days during a March to June period.  

"Service in Vietnam," for purposes of this presumption, includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, the Federal Circuit Court issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), wherein it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange or herbicide exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the Federal Circuit Court held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas, supra; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumptions of 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Veteran's DD Form 214 indicates that he experienced approximately one year of overseas service in Europe, with no indication of service in Vietnam.  In March 2010, the AOJ requested confirmation of any service in Vietnam.  In April 2010, the NPRC responded that "there is no evidence in this Veteran's file to substantiate any service in the republic of Vietnam."  Furthermore, the AOJ obtained the Veteran's complete STRs and SPRs, which do not record any indication of service in Vietnam.  As the Veteran's statements regarding the history of his disorder have shown that his statements regarding the relevant history are not credible, the Board also finds that the weight of the credible evidence of record also indicates that the Veteran did not have qualifying service in Vietnam to allow for a presumption of exposure to herbicide agents during his military service.  

Finally, the Board notes that the Veteran has asserted in essence that his work as an ammunition specialist involved significant exposure to herbicide agents and mustard gas during his military service.  Again, the Board notes that the Veteran's statements regarding the nature and history of his disorder have been found to lack credibility.  Furthermore, in this regard, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, without some more substantial evidence beyond exposure to hazardous chemicals due to routine exposure to leaking containers, the Board concludes that the Veteran was not exposed to herbicide agents or mustard gas without some credible evidence to support his contention.  Therefore, the Board concludes that the Veteran did not serve in Vietnam during the presumptive period, nor did he experience exposure to a herbicide agent, and he is not entitled to the presumption of exposure to a herbicide agent under 38 C.F.R. §§ 3.307(a)(6); 3.313(a).  Furthermore, the Veteran has not provided credible evidence of exposure to mustard gas under 38 C.F.R. § 3.316.  

Finally, the Board notes that the Veteran has asserted that his treating VA physician indicated that his current severe gout with crippling arthritis disorders are due to his military service.  However, the Board again notes that the Veteran's statements of this nature have not been credible due to the self-interested nature of these statements and the variations in the Veteran's assertions over time.  The Board also notes that a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Veteran has repeatedly asserted that the subsequent development of his severe gout with crippling arthritis is due to his military service.  In this regard, the Board emphasizes that although the Veteran is competent to report symptoms relevant to his severe gout with crippling arthritis disorders, he is not competent to render an opinion as to the medical etiology of these disorders, because diagnosing these particular disorders require medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnoses, his statements with respect to a causal nexus are of little or no probative value.

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for severe gout with crippling arthritis in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for such a disorder on a direct, presumptive, secondary, or aggravated basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.316.


ORDER

The appeal of special monthly compensation based upon the need for regular aid and attendance of another person is dismissed.

Service connection for severe gout with crippling arthritis, to include as a result of exposure to a herbicide agent or mustard gas, is denied.


REMAND

A review of the Veteran's claims file discloses that, in November 2009, he filed a notice of disagreement (NOD) with the September 2009 rating decision, which had denied the Veteran's claim for service connection for heart disease.  See 38 C.F.R. § 20.301.  Although the Veteran was provided with a statement of the case regarding the issue of service connection for severe gout with crippling arthritis in March 2010, the claim for service connection for heart disease was specifically deferred at this time.  Therefore, the Veteran has not been furnished a statement of the case which addresses this issue.  In this regard, effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

In this case, under judicial precedent, the appellate process has commenced and the Veteran is entitled to a statement of the case.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of the propriety of the denial of service connection for heart disease must be remanded to the AOJ for additional action.

Accordingly, the case is REMANDED for the following action:

	The AOJ should issue a statement of the case to the Veteran addressing the appeal of the September 2009 decision which denied his claim for service connection for heart disease.  The statement of the case should include all applicable regulations, including VA amended applicable herbicide regulation, 38 C.F.R. § 3.309(e).  The Veteran and his representative must be advised of the need to file a substantive appeal following the issuance of the statement of the case (SOC) if the Veteran wishes to complete an appeal from that decision.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should it be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


